949 A.2d 844 (2008)
195 N.J. 413
STATE of New Jersey, Plaintiff-Respondent,
v.
Stacey FROLAND, a/k/a Stacey Kindt, Defendant-Movant.
State of New Jersey, Plaintiff,
v.
John Kindt, Jr., Defendant.
No. M-827 September Term 2007, 59,264
Supreme Court of New Jersey.
February 28, 2008.
It is ORDERED that the motion for clarification is granted, and it is further ORDERED that the Opinion of the Court (slip op. at 22) is modified, with new text indicated by underscore, as follows:
* * * * *
VII
The judgment of the Appellate Division affirming the kidnapping convictions is reversed. The matter is remanded to the trial judge for proceedings consistent with the principles to which we have adverted.